223 Md. 640 (1960)
162 A.2d 447
LIPSCOMB
v.
WARDEN OF MARYLAND PENITENTIARY
[P.C. No. 62, September Term, 1959.]
Court of Appeals of Maryland.
Decided July 5, 1960.
*641 Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
PER CURIAM:
For the reasons for denying relief under the Post Conviction Procedure Act stated in Judge Evans' comprehensive opinion in the trial court, and on the findings of fact therein set forth made after a full hearing, the application for leave to appeal is denied.
We may supplement Judge Evans' opinion to the extent of noting that if there was any misunderstanding between the applicant and his trial counsel with regard to his taking an appeal, that of itself is not sufficient to warrant a belated appeal without a showing that he made such a complaint to the trial court or expressed dissatisfaction with the services of his lawyer. Canter v. Warden, 211 Md. 643, 127 A.2d 139; Bowen v. Warden, 200 Md. 661, 90 A.2d 174; Obenstine v. Warden, 198 Md. 648, 80 A.2d 610. Cf. United States v. Robinson, 361 U.S. 220, 80 S. Ct. 282.